NOTICE OF ALLOWANCE

Reasons for Allowance
In view of the Applicant’s amendments and remarks filed on July 12, 2022, claims 1-8 and 10-20 are allowed.  The closest prior art of Chen (Japanese Document No. JP 3154670) is relied upon as set forth in the Office Action filed on March 15, 2022.
The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 1 & 19, the instantly claimed invention is distinctly different from the closest prior art in that Chen does not disclose that all of the at least one slat is configured to be inclined at a first angle with respect to a firstion direction perpendicular to the first surface to be closer to the first surface of the photocatalyst filter along an advancing direction of the flow path when an air flow rate of the fluid has a first value, and inclined at a second angle greater than the first angle with respect to the first direction to be further away from the first surface of the photocatalyst filter along the advancing direction of the flow path when the air flow rate of the fluid is greater than the first value.
As such, independent claims 1 & 19, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799